id office uilc cca_2010030110284532 ----------------------------- number release date from -------------------- sent monday march am to -------------------------------------- cc subject re general question regarding international student taxes you're welcome for the making_work_pay_credit you may also want to point the discussion of withholding on nonresident_aliens on pages of publication also notice_2009_91 indicates that special_withholding procedures are necessary for nonresident_aliens to account for the making_work_pay_credit as well as the fact that nras don't get the standard_deduction with regard to the fica issues with respect to nra students can be very complex for example take a look at the information on page of publication this discussion goes into detail and highlights the fact that students admitted to work under f m or j status only have permission to do certain types of work if they are employed in some capacity which is not considered employment to carry out the purpose for which the student is admitted to the us then the fica exemption pincite b would not apply moreover nra students with m visas are required to submit special us citizenship and immigration services forms in order to accept certain types of employment uncertainty over whether students are authorized under their visas to perform certain types of employment may be another reason why employers are simply choosing to withhold and pay fica also refund claims for fica need to be carefully documented with copies of visas and work authorizations attached if a claim is not properly documented it may be delayed --------
